Case 8:19-cv-00082-JLS-KES Document 100 Filed 06/25/20 Page 1 of 1 Page ID #:1929



   ____________________________________________________________________________
                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA

                               CIVIL MINUTES – GENERAL

  Case No. 8:19-cv-00082-JLS-KES                                      Date: June 25, 2020
  Title: TP Link USA Corporation v. Careful Shopper LLC et al
   Present: Honorable JOSEPHINE L. STATON, UNITED STATES DISTRICT JUDGE

       Terry Guerrero                                                N/A
        Deputy Clerk                                            Court Reporter

  ATTORNEYS PRESENT FOR PLAINTIFF:              ATTORNEYS PRESENT FOR DEFENDANT:

                Not Present                                     Not Present

  PROCEEDINGS: (IN CHAMBERS) ORDER TAKING MOTION FOR
               RECONSIDERATION UNDER SUBMISSION (Doc. 88)

         Before the Court is Defendant and Counterclaimant’s Motion for Reconsideration,
  currently set for hearing on June 26, 2020, at 10:30 a.m. (Mot., Doc. 88.) The Court finds
  this matter appropriate for decision without oral argument. See Fed. R. Civ. P. 78; C.D.
  Cal. R. 7-15. Accordingly, the hearing is VACATED and the Court takes the matter
  UNDER SUBMISSION.

                                                                      Initials of preparer: tg




                              CIVIL MINUTES – GENERAL                                       1
